Citation Nr: 0414880	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-07 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran, who had active service from March 1943 
to December 1945 and from October 1950 to August 1951, 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  

REMAND

Upon preliminary review of the claims file, the Board finds 
that additional development is needed in this case before 
proceeding with appellate review for the reasons set forth 
below

An initial review of the evidence of record reveals that the 
veteran's complete VA outpatient records may not be 
associated with the claims file.  In this regard, the Board 
observes that the veteran filed an authorization and consent 
form in September 2002 indicating that he had received 
treatment in August 2001 at the Kansas City VA Medical 
Center.  He also testified at a June 2003 hearing before a 
Decision Review Officer that he complained of back pain in 
1984, and his representative later related in July 2003 that 
he had received all of his treatment at the VA Medical Center 
in Kansas City, Missouri.  However, none of these treatment 
records identified by the veteran are associated with the 
claims file, and it does not appear that any attempt has been 
made to obtain them.  In fact, with the exception of VA 
medical records dated in April 1947, the evidence of record 
does not include any VA outpatient records dated prior to 
February 2002.  Such records may prove to be relevant and 
probative.  Therefore, the RO should attempt to obtain and 
associate with the claims file any and all treatment records 
pertaining to the veteran's degenerative joint disease of the 
lumbar spine.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO should request that the 
appellant provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for his degenerative joint disease of 
the lumbar spine from 1984 to the 
present.  After acquiring this 
information and obtaining any 
necessary authorization, the RO 
should obtain and associate these 
records with the claims file.  A 
specific request should be made for 
treatment records from the VA Medical 
Center in Kansas City, Missouri dated 
from January 1984 to February 2002.

2.  In addition to the development 
requested above, the claims file 
should be reviewed to ensure that all 
VCAA notice obligations have been 
satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any applicable legal 
precedent.  Further, upon receipt of 
any additional evidence, the RO 
should determine whether VA's duty to 
assist has been fulfilled to include 
the scheduling of a VA examination in 
accordance with the provisions of 
38 C.F.R. § 3.159 (c) (4), if deemed 
necessary.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




